DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Previous Rejections
Applicant’s arguments, filed 01/07/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (US 2012/0225783A1), in view of Becher et al (US 2006/0019828 A1) and further in view of Nolte et al (USP 9,451,767 B2).

Although Harris generally disclosed surfactants, Harris did not specifically disclose an alkylpolyglucoside, as recited in claim 1. Although Harris generally disclosed drift control agents, Harris did not specifically disclose lecithin and guar gums, as recited in claim 1.
	Becher disclosed herbicidal compositions comprising at least one surfactant [abstract], wherein the said surfactant was disclosed as alkylpolyglucoside [0103]. Generally taught, also, were drift control agents (e.g., anti-drift agents) [0071].
Since Harris disclosed agricultural formulations generally comprising surfactants, it would have been prima facie obvious to one of ordinary skill in the art to include alkylpolyglucoside within Harris, as taught by Becher [Becher, 0103].
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select alkylpolyglucoside for incorporation into an agricultural formulation, based on its recognized suitability for its intended use as a surfactant, as taught by Becher.
The combined teachings of Harris and Becher did not teach lecithin and guar gums as drift control additives.

Since each of Harris and Becher generally disclosed drift control additives, it would have been prima facie obvious to one of ordinary skill in the art to include lecithin derivatives and guar gum, within the combined teachings of Harris and Becher, as taught by Nolte. An ordinarily skilled artisan would have been motivated to include drift control agents that were easy to prepare, cheap and easy to handle, as taught by Nolte [Nolte; col 1, lines 37-39; col 2, lines 7-12]. It is prima facie obvious to select lecithin derivatives and guar gum for incorporation into an agricultural formulation, based on their recognized suitability for the intended use as drift control agents, as taught by Nolte.
Claim 1 recites an effective amount of the tricarboxylic acid. Harris disclosed an effective amount. Harris further disclosed 20 % citric acid. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
It appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., reduce the effect of dissolved hard water cations on the efficacy of herbicides sensitive to hard water, without promoting the volatility of auxin herbicides). This is because claim 1 recites a sufficient amount of the tricarboxylate acid, and Harris disclosed effective amounts (and 20 % citric acid) of the claimed composition, as discussed above.

Harris, in view of Becher and Nolte, reads on claim 1.

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. 
Applicant argued that Becher teaches away from the instant invention, in that Becher taught that adjuvants can include ammonium sulfate, with the aim of further enhancing herbicidal efficacy. Applicant argued that ammonium ions dramatically increase the volatility of auxin herbicides such as dicambra. Applicant, therefore, argued that Becher’s composition would increase the volatility of auxin herbicides.
The Examiner disagrees. The Applicant’s arguments over Becher are non-persuasive. This is because Becher does not require ammonium ions. Specifically, Becher taught [0026] that:
“If desired, the user can mix one or more adjuvants with a composition of the invention and the water of dilution when preparing the application composition. Such adjuvants can include [an] additional surfactant and/or an inorganic salt, such as ammonium sulfate, with the aim of further enhancing herbicidal efficacy. However, under most conditions a herbicidal method of use of the present invention gives acceptable efficacy in the absence of such adjuvants.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/